     Case 2:19-cv-08006-MWF-AFM Document 20 Filed 02/24/20 Page 1 of 2 Page ID #:88



1
      Todd M. Friedman (216752)
2     Adrian R. Bacon (280332)
      Law Offices of Todd M. Friedman, P.C.
3
      21550 Oxnard St., Suite 780
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7     abacon@toddflaw.com
      Attorneys for Plaintiff
8

9                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                            )
       SEAN DABIR, individually, and on       )
12     behalf of all others similarly situated,                     Case No.:
                                              )
13                Plaintiff,                  )                     2:19-cv-08006-MWF-AFM
                                              )
14          vs.                                                NOTICE OF SETTLEMENT
                                              )
                                                               AS TO INDIVIDUAL CLAIMS
15     MICHAEL J. MANGIONE JR.;               )
       MCDONALD’S #1120 located at 3880 )                      ONLY
16
       PACIFIC COAST HWY, TORRANCE,
17
       CA 90505 ; and DOES 1 – 10, inclusive, )
                                              )
18                Defendants.                 )
19
            NOW COME THE PLAINTIFF by and through their attorney to
20
      respectfully notify this Honorable Court that this case has settled as to individual
21
      claims only. Plaintiff requests that this Honorable Court vacate all pending
22
      hearing dates and allow sixty (60) days with which to file dispositive
23
      documentation. This Court shall retain jurisdiction over this matter until fully
24
      resolved.
25

26

27    Dated: February 24, 2020                   Law Offices of Todd M. Friedman, P.C.
28                                                         By: s/ Adrian R. Bacon
                                                            Adrian R. Bacon, Esq.

                                         Notice of Settlement - 1
     Case 2:19-cv-08006-MWF-AFM Document 20 Filed 02/24/20 Page 2 of 2 Page ID #:89



1

2
                   CERTIFICATE OF SERVICE
3

4     Filed electronically on February 24, 2020, with:
5
      United States District Court CM/ECF system
6

7
      Notification sent electronically on February 24, 2020 to:

8     To the Honorable Court, all parties and their Counsel of Record
9

10
                                                         By: s/ Adrian R. Bacon
11                                                        Adrian R. Bacon, Esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement - 2
